     Case 19-00974      Doc 1    Filed 10/15/19 Entered 10/15/19 14:12:25             Desc Main
                                    Document    Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                         )       CHAPTER 7
                                               )
JAMES PALAO SINGLETON, JR.,                    )
                                               )
                        DEBTOR.                )       CASE NO. 18 B 19268
                                               )
                                               )
PATRICK S. LAYNG                               )
UNITED STATES TRUSTEE,                         )       ADV. NO. 19 A
                                               )
                        PLAINTIFF,             )
v.                                             )
                                               )
JAMES PALAO SINGLETON, JR.,                    )
                                               )
                        DEFENDANT              )       HON. JANET S. BAER


                                   COMPLAINT OBJECTING
                                  TO DEBTOR’S DISCHARGE

         Now comes Patrick S. Layng, the United States Trustee for the Northern District of Illinois

(the “U.S. Trustee”), by and through his attorney, M. Gretchen Silver, and for his Complaint

Objecting to Debtor’s Discharge and for Other Relief (the “Complaint”) respectfully states as

follows:

                                       JURISDICTION

         1.     Plaintiff is the United States Trustee for the Northern District of Illinois and files

this proceeding pursuant to the authority granted to him in Title 11, Section 727(c)(1) of the United

States Code.

         2.     This Court has jurisdiction to hear and determine this complaint pursuant to Title

28, Section 157(b)(2)(J) of the United States Code and IOP15(a) and LR 40.3.1 of the United

States District Court for the Northern District of Illinois.


                                                   1
  Case 19-00974           Doc 1   Filed 10/15/19 Entered 10/15/19 14:12:25              Desc Main
                                     Document    Page 2 of 5



       3.      Venue of this proceeding is in the United States District Court for the Northern

District of Illinois pursuant to Title 28, Section 1409(a) of the United States Code.

                                        BACKGROUND

       4.      James Palao Singleton, Jr. (the “Defendant”) filed a Chapter 7 bankruptcy petition

on July 10, 2018. A copy of the Defendant’s petition, schedules and statement of financial affairs

is attached as Exhibit A. On or about the same time, Richard J. Mason was appointed trustee

(“Trustee”) in the Defendant’s case. Mr. Mason resigned and Alex D. Moglia was appointed and

continues to serve as the trustee.

       5.      According to his Schedules (“Schedules”), the Defendant’s liabilities were listed

on Schedule F as $204,632.41 and the Defendant’s assets were listed on Schedule B as $310,000.

The largest asset listed is a potential cause of action, which he valued at $309,500. To date, no

lawsuit has been filed.

       6.      Schedule I lists pension income of $483.20 for the Defendant.

       7.      The Defendant disclosed no income in the Statement of Financial Affairs (“SOFA”)

in response to income from employment or operation of business, except for a $10,000 lottery

winning.

       8.      The Defendant fails to disclose any transfer of property in the SOFA and answered

“none” regarding “Other Transfers” in paragraph 18 of the SOFA.

       9.      Defendant attached to his Schedules was a list entitled “Companies Dissolved

Owned or Managed.” On its face, the list purported to have been updated July 8, 2018 for the

purpose of Chapter 7. The list identified fourteen (14) entities through which Defendant claimed

to have done business. Defendant disclosed zero income from any of those entities and has failed




                                                 2
    Case 19-00974          Doc 1      Filed 10/15/19 Entered 10/15/19 14:12:25                     Desc Main
                                         Document    Page 3 of 5



to produce documents to the U.S. Trustee that explain any of the Defendant’s business operations

in these entities.1

        10.      The Defendant appeared and testified at his First Meeting of Creditors. The Trustee

requested certain documents, including documents related to the list of business entities. The

Defendant provided some documents to the Trustee.

        11.      On October 9, 2018, the Court entered on Order permitting the U.S. Trustee to

conduct discovery of the Defendant pursuant to Bankruptcy Rule 2004 (Docket No. 52).

        12.      On July 15, 2019, the U.S. Trustee served a subpoena (the “Subpoena”) upon the

Defendant requesting certain documents be produced beyond those that the Defendant had

produced to the Trustee. A copy of the Subpoena is attached as Exhibit B.

        13.      Although the U.S. Trustee received certain documents from a judgment creditor

and the Trustee, the Defendant wholly failed to respond to the Subpoena. On September 10, 2019,

the U.S. Trustee filed a Motion to Compel Compliance with Subpoena (Docket No. 120).

        14.      The Court entered an order requiring Defendant to produce documents responsive

to the Subpoena by September 30, 2018 (the “Compliance Order”)(Docket No. 127). A copy of

the Compliance Order is attached as Exhibit C.

        15.      The Defendant failed to obey the Compliance Order and the Defendant failed to

produce documents to the U.S. Trustee in compliance with the Subpoena.

        16.      On October 3, 2019, the Court entered an Order Finding Failure to Comply with

Court Order (Order Finding Failure to Comply), a copy of which is attached as Exhibit D. (Docket

No. 130).



1    The U.S. Trustee has received copies of documents that Defendant has produced to the Trustee and a secured
creditor, but these documents are insufficient for the U.S. Trustee’s analysis of this case and do not in any way
satisfy the Defendant’s duties to respond to the Subpoena.

                                                         3
   Case 19-00974        Doc 1     Filed 10/15/19 Entered 10/15/19 14:12:25           Desc Main
                                     Document    Page 4 of 5



                          COUNT I – THE DEFENDANT FAILED TO
                             SATISFACTORILY EXPLAIN HIS
                            LOSS OR DEFICIENCY OF ASSETS

         17.    The U.S. Trustee re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 16.

         18.    Section 727(a)(5) of the Bankruptcy Code provides that the court shall grant a

debtor a discharge unless the debtor has failed to satisfactorily explain any loss of assets or

deficiency of assets to meet the debtor’s liabilities.

         19.    Based on the Defendant’s failure to comply with the Subpoena and to otherwise

provide documents which might support the veracity of his Schedules, income available and lack

of assets, the U.S. Trustee believes and alleges that the Defendant has failed to satisfactorily

explain his loss of assets or his deficiency of assets to meet his liabilities.

         WHEREFORE, the U.S. Trustee respectfully asks the Court to deny the Defendant’s

discharge pursuant to Section 727(a)(5) of the Bankruptcy Code and for such other relief as is just.

                    COUNT II – THE DEFENDANT HAS REFUSED
                   TO COMPLY WITH LAWFUL COURT ORDERS IN
               VIOLATION OF BANKRUPTCY CODE SECTION 727(a)(6)(A)

         20.    The U.S. Trustee re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 19.

         21.    The Defendant failed to produce documents following the entry of the Court’s

Compliance Order.


         22.    Section 727(a)(6)(A) of the Bankruptcy Code provides that the Court shall grant

the debtor a discharge, unless the debtor has refused in the case to obey any lawful order of the

Court.




                                                   4
  Case 19-00974        Doc 1    Filed 10/15/19 Entered 10/15/19 14:12:25             Desc Main
                                   Document    Page 5 of 5



       23.     As a result of the Defendant’s failure to deliver documents to the U.S. Trustee and

to obey the Compliance Order, the Court entered the Order Finding Failure to Comply. Therefore,

Defendant has been found to have failed to obey a lawful order of the Court.


       WHEREFORE, the U.S. Trustee respectfully asks the Court to deny the Defendant’s

discharge pursuant to Section 727(a)(6) of the Bankruptcy Code and for such other relief as is just.


                                                     RESPECTFULLY SUBMITTED:

                                                     PATRICK S. LAYNG
                                                     UNITED STATES TRUSTEE


DATED: October 15, 2019                              BY:/s/ M. Gretchen Silver
                                                     M. Gretchen Silver
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 South Dearborn Street, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5054




                                                 5
